Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19        PageID.59    Page 1 of 25




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

SHANE ANDERS,
        Plaintiff,                                  Case No. 18-cv-13942
                                                    HON. GERSHWIN DRAIN

v.

J. HENRY LIEVENS, in his individual and official capacities as the Chairman of
the Monroe County Board of Commissioners, and
MONROE COUNTY BOARD OF COMMISSIONERS,
            Defendants.
________________________________________________________________/
ANDREW A. PATERSON (P18690)             S. RANDALL FIELD (P31841)
Attorney for Plaintiff Shane Anders     Rosati, Schultz, Joppich, P.C.
2893 E. Eisenhower Pkwy                 Attorneys for Defendants
Ann Arbor, MI 48108                     822 Centennial Way, Ste. 270
(248) 568-9712                          Lansing, MI 48917
aap43@outlook.com                       (517) 886-3800
                                        rfield@rsjalaw.com
__________________________________________________________________________/

               PLAINTIFF’S RESPONSE TO DEFENDANTS’
                      MOTION TO DISMISS [4].
      NOW COMES, PLAINTIFF SHANE ANDERS, by and through his legal

counsel, ANDREW A. PATERSON, and for his Response to Defendants’ Motion

to Dismiss [4] (“Response”), states as follows:

                     I.    LAW AND LEGAL ANALYSIS
 A. Standard of Review
Dismissal Under Rule 12(b)(6)
      A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests the legal

sufficiency of the complaint. RMI Titanium Co. v Westinghouse Elec. Corp., 78
                                     Page 1 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19          PageID.60    Page 2 of 25




F.3d 1125, 1134 (6th Cir. 1996). “To survive a Rule 12(b)(c) motion to dismiss, a

complaint need contain only enough facts to state a claim to relief that is plausible

on its face.” Fed.-Mogul U.S. Asbestos Pers. Injury Trust v Cont'l Gas. Co., 666

F.3d 384, 387 (6th Cir. 2011). “In considering whether to grant a defendant's

motion to dismiss pursuant to Rule 12(b)(6) a district court must accept as true all

the allegations contained in the complaint and construe the complaint liberally in

favor of the plaintiff.” Kottmyer v Maas, 436 F.3d 684, 688 (6th Cir. 2005) (citing

Miller v Currie, 50 F.3d 373, 377 (6th Cir. 1995)). The Court’s function “is not to

weigh the evidence or assess the credibility of witnesses but rather to examine the

complaint and determine whether the plaintiff has pleaded a cognizable claim.”

Marks v Newcourt Group, Inc., 342 F.3d 444, 452 (6th Cir. 2003) (internal

citations omitted).

      Pursuant to the Supreme Court's holding in Bell Atlantic Corp v Twombly,

550 U.S. 544, 127 S. Ct. 1955 167 L.Ed.2d 929 (2007) (“Twombly”), to survive a

motion to dismiss, a complaint, need not contain “detailed factual allegations,” but

it must contain more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action...” 550 U.S. at 570. “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v Iqbal, 556 U.S. 662, ____,

129 S. Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (quoting Twombly, 550 U.S. at


                                      Page 2 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19           PageID.61     Page 3 of 25




570). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The plausibility

standard “does not impose a probability requirement at the pleading stage; it

simply calls for enough facts 'to raise a reasonable expectation that discovery will

reveal evidence of illegal [conduct].’” Twombly, 550 U.S. at 556. Accordingly,

“[a] complaint should not be dismissed for failure to state a claim unless it appears

beyond doubt that the plaintiff can prove no set of facts in support of his claim

which would entitle him to relief.” Coley v Gibson, 355 U.S. 41, 45-46, 2 L.Ed.2d

80, 78 S. Ct. 99 (1957); see also Mayer v Mylod, 988 F.2d 635, 637-638 (6th Cir.

1993).

      Plaintiff’s complaint [1] “pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 663, 129 S. Ct. at 1949, and it pleads and sets forth “enough

facts to raise a reasonable expectation that discovery will reveal evidence of illegal

[conduct].” Twombly, 550 U.S. at 556. Moreover, “when a complaint adequately

states a claim, it may not be dismissed based on a district court's assessment that

the plaintiff will fail to find evidentiary support for his allegations or prove his

claim to the satisfaction of the fact finder.” Twombly, 550 U.S. at 563 n.8.




                                       Page 3 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19             PageID.62    Page 4 of 25




Therefore, on such basis, Defendants’ motion to dismiss [4] pursuant to

Fed.R.Civ.P. 12(b)(6) should be denied.

 B.        Plaintiff Anders Has A Cognizable 42 U.S.C. § 1983 First Amendment
                                 Retaliation Claim.
          “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege a

violation of a right secured by the federal constitution or laws and must show that

the violation was committed by a person acting under color of state law.” Flanory

v Bonn, 604 F.3d 249, 253 (6th Cir. 2010) (citing West v Atkins, 487 U.S. 42, 48,

108 S. Ct. 2250, 101 L.Ed.2d 40 (1988)). In the present case, Plaintiff Anders has

thoroughly and sufficiently pled and alleged that Defendants retaliated against

Plaintiff Anders as a result of Plaintiff Anders exercising his First Amendment

rights.

1. Plaintiff Anders Sufficiently Alleges A Violation of A Constitutional Right.

          Plaintiff Anders specifically alleges in Count I of the complaint [1] that

Defendant Lievens, acting under the color of state law, retaliated against the

Plaintiff after Plaintiff verbally expressed to Defendant Lievens that Plaintiff

would not be releasing the trailer free of charge to Defendant Lievens’ employee

and that Plaintiff would be petitioning the bankruptcy court to allow Plaintiff to

deal with Defendant Lievens’ employee directly with respect to the payment of

storage fees for the trailer and that Defendant Lievenes’ interference in the matter


                                         Page 4 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19          PageID.63     Page 5 of 25




was suspicious and a possible violation of law. See Docket No. 1 Complaint, at ¶¶

24-48. Defendant Lievens then began retaliating against the Plaintiff by spreading

false and defamatory statements throughout the community falsely accusing

Plaintiff of violating the law. See Docket No. 1 Complaint, at ¶¶ 24-48.

      Defendant Lievens’ actions constituted an adverse action against the

Plaintiff because Defendant Lievens’ conduct was a form of harassment aimed at

publicizing false information that was damaging to Plaintiff’s reputation and

because of the position Defendant Lievens’ holds, Defendant Lievens’ statements

threatened Plaintiff’s business and employment. Fritz v Charter Twp., 592 F.3d

718, 724,728 (6th Cir. 2010) (Actions sufficient to constitute an adverse action also

include “harassment or publicizing facts damaging to a person’s reputation,” or a

“credible threat to the nature and existence of one’s ongoing employment.”)

        “It is evident that the First Amendment right to criticize public officials is

well-established and supported by ample case law.” Barrett v Harrington, 130

F.3d 246, 264 (6th Cir. 1997), cert. denied, 118 S. Ct. 1517, 140 L.Ed.2d 670

(1998). “It is well-settled that the freedom to criticize public officials and expose

their wrongdoing is a fundamental First Amendment value, indeed, ‘[c]criticism of

the government is at the very center of the constitutionally protected area of free

discussion.’” Arnett v Myers, 281 F.3d 552, 560 (6th Cir. 2002) (quoting

Rosenblatt v Baer, 383 U.S. 75, 85, 86 S. Ct. 669, 15 L.Ed.2d 597 (1966)). “Since


                                      Page 5 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19          PageID.64    Page 6 of 25




the day the ink dried on the Bill of Rights, ‘[t]he right of an American citizen to

criticize public officials and policies…is the central meaning of the First

Amendment.’” McCurdy v Montgomery County, 240 F.3d 512, 520 (6th Cir.

2001) (quoting Glasson v City of Louisville, 518 F.2d 899, 904 (1975)).

      Plaintiff Anders’ public criticism of Defendant Lievens’ conduct are

protected by the First Amendment. “As a general principle, “[t]here can be no

doubt that the freedom to express disagreement with state action, without fear of

reprisal based on the expression, is unequivocally among the protections provided

by the First Amendment.” Barnes v Wright, 449 F.3d 709, 717 (6th Cir. 2006)

(quoting McCurdy, 240 F.3d at 520). “Freedom to criticize public officials and

expose their wrongdoing is at the core of First Amendment values, even if the

conduct is motivated by personal pique or resentment.” Barrett v Harrington, 130

F.3d 246, 263 (6th Cir. 1997).

      “Furthermore, it is well-established that a public official’s retaliation against

an individual exercising his or her First Amendment rights is a violation of §1983.”

Barrett, 130 F.3d at 264. In fact, “the First Amendment prohibits government

officials from subjecting an individual to retaliatory actions, including criminal

prosecutions, for speaking out[.]” Hartman v Moore, 547 U.S. 250, 256, 126 S. Ct.

1695, 164 L.Ed.2d 441 (2006) (citations omitted). Thus, it is clear, Plaintiff




                                      Page 6 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19            PageID.65     Page 7 of 25




Anders had a protected First Amendment right to openly criticize the Defendant

Lievens without being subjected to retaliatory actions by Defendant Lievens.

  2.     Defendant Lievens Was A State Actor Acting Under the Color of State
                                         Law.
       “The traditional definition of acting under color of state law requires that the

defendant...exercised power possessed by virtue of state law and made possible

only because the wrongdoer is clothed with the authority of state law.” West v

Atkins, 487 U.S. 42, 49-50, 101 L.Ed.2d 40, 108 S. Ct. 2250 (1988). “Section

1983 is generally not implicated unless a state actor’s conduct occurs in the course

of performing an actual or apparent duty of his office, or unless the conduct is such

that the actor could not have behaved as he did without the authority of his office.”

Waters v City of Morristown, 242 F.3d 353, 359 96th Cir. 2001) (internal citations

and quotations omitted).

       In United States v Classic, the Supreme Court held that “misuse of power,

possessed by virtue of state law and made possible only because the wrongdoer is

clothed with the authority of state law, is action taken under color of state law.”

313 U.S. 299, 326, 85 L. Ed. 1368, 61 S. Ct. 1031 (1941). However, “[a] person

acts under color of state law when he abuses the position given to him by the

state.” Waters, 242 F.3d at 359. “[I]f an individual is possesses of state authority

and purports to act under that authority, his action is state action. It is irrelevant ...

that the particular action which he took was not authorized by state law.” Griffin v


                                        Page 7 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19           PageID.66     Page 8 of 25




Maryland, 378 U.S. 130, 135, 12 L.Ed.2d 754, 84 S. Ct. 1770 (1964). “The key

determinant is whether the actor intends to act in an official capacity or to exercise

official responsibilities pursuant to state law.” 242 F.3d at 359.

      In the case at bar, it is undisputed that Defendant Lievens was “acting under

the color of state law” because Defendant Lievens, at all times, introduced himself

as the Chair of the Monroe County Commission and at all times was acting in his

official capacity as the Chair of the Monroe County Commission.

C.    Plaintiff Anders' First Amendment Retaliation Claim.

      “With regard to the second element of a § 1983 claim, when the alleged

violation of federal law is that a government official retaliated against a plaintiff

for exercising his constitutional rights, as in this case, the plaintiff must ultimately

prove three sub-elements: (1) the plaintiff engaged in constitutionally protected

conduct; (2) an adverse action was taken against the plaintiff that would deter a

person of ordinary firmness from continuing to engage in that conduct; and (3) the

adverse action was motivated at least in part by the plaintiff's protected conduct."

Mezibov v Allen, 411 F.3d 712, 717 (6th Cir. 2005) (citing Thaddeus-X v Blatter,

175 F.3d 378, 394 (6th Cir. 1994) (en banc)).

1. Plaintiff Anders Was Engaged In Protected Conduct.

      “The threshold question in a right-to-petition case under the First

Amendment caselaw of this and other circuits is... ‘whether the plaintiff's conduct

                                       Page 8 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19         PageID.67   Page 9 of 25




deserves Constitutional protection.’” Campbell v PMI Food Equip. Group, 509

F.3d 776, 789 (6th Cir. 2007) (quoting Reichert v Draud, 701 F.2d 1168, 1170 (6th

Cir. 1983)).

      In this case, it is undisputed that Plaintiff Anders was engaged in protected

conduct. Specifically, Plaintiff Anders properly pled and alleged that he properly

refused Defendant Lievens attempts to have Plaintiff release the stored property

without first petitioning the bankruptcy court and further advised Defendant

Lievens that he believed Defendant Lievens interceding in the matter was unethical

due to his elected position on the Defendant Monroe County Board of

Commissioners. See Docket No. 1 Complaint, ¶¶24-48. “[A]ppealing an adverse

judgement and speaking out against public officials are well-established as

protected conduct.” Paterek v Village of Armada, Michigan, 801 F.3d 630, 645 (6th

Cir. 2015).

      “The plain language of the First Amendment makes clear that a ‘petition’

triggers the amendment's protections. Campbell, 509 F.3d at 789 (citation

omitted). “The filing of a lawsuit to redress grievances is clearly protected under

the First Amendment.” Eckerman v Tenn. Dept of Safety, 636 F.3d 202, 208 (6th

Cir. 2010) (citing Thaddeus-X, 175 F.3d at 396). For “[t]he right to criticize public

officials is clearly protected by the First Amendment.” Jenkins v Rock Hill Local

Sch. Dist., 513 F.3d 580, 588 (6th Cir. 2008). It is well-established within the


                                     Page 9 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19          PageID.68    Page 10 of 25




Sixth Circuit that “citizens have a First Amendment right to criticize a particular

government official.” Lowery v Euverard, 497 F.3d 584, 587 (6th Cir. 2007). “As

a general principal, ‘[t]here can be no doubt that the freedom to express

disagreement with state action, without fear of reprisal based on the expression, is

unequivocally among the protections provided by the First Amendment.’” Barnes

v Wright, 449 F.3d 709, 717 96th Cir. 2006) (quoting McCurdy, 240 F.3d at 520).

      In fact, the “[f]reedom to criticize public officials and expose their

wrongdoing is at the core of the First Amendment values, even if the conduct is

motivated by personal pique or resentment.” Barnett v Harrington, 130 F.3d 246,

263 (6th Cir. 1997). “It is well-settled that the freedom to criticize public officials

and expose their wrongdoing is a fundamental First Amendment value, indeed,

‘criticism of the government is at the very center of the Constitutionally protected

area of free discussion.’” Arnett v Myers, 281 F.3d 552, 560 (6th Cir. 2002)

(quoting Rosenblatt v Baer, 383 U.S. 75, 85, 86 S.Ct. 669, 15 L.Ed.2d 597 (1966)).

      Thus, it is abundantly clear that Plaintiff Anders was engaging in protected

conduct.

2. Adverse Action Was Taken Against Plaintiff Anders.

      The next consideration is whether Defendant Lievens “took an adverse

action that would deter a person of ordinary firmness from continuing to engage in

that conduct.” Siggers-El v Barlow, 412 F.3d 693, 699 (6th Cir. 2005). “Whether


                                      Page 10 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19          PageID.69    Page 11 of 25




a retaliatory action is sufficiently severe to deter a person of ordinary firmness

from exercising his or her rights is a question of fact.” Bell v Johnson, 308 F.3d

594, 603 (6th Cir. 2002). Thus, “unless the claimed retaliatory action is truly

‘inconsequential,’ the plaintiff’s claim should go to the jury.” Id.

      The Sixth Circuit's “First Amendment retaliation cases demonstrate that the

harassment necessary to rise to a level sufficient to deter an individual is not

extreme.” Holzemer v City of Memphis, 621 F.3d 512, 524 (6th Cir. 2010)

(citation omitted). “[S]ince there is no justification for harassing people for

exercising their constitutional rights, [the deterrent effect] need not be great in

order to be actionable.” Siggers-El, 412 F.3d at 701 (citation omitted). As the

Sixth Circuit said in Holzemer: "We have held that the adverse-action requirement

'is intended to weed out only inconsequential actions, and is not a means whereby

solely egregious retaliatory acts are allowed to proceed past summary judgment.'"

Holzemer, 621 F.3d at 524 (quoting Thaddeus-X, 175 F.3d at 398). Accordingly,

“if a reasonable trier of fact could conclude that a retaliatory act would deter a

person from exercising his rights, then the act may not be dismissed at the

summary judgment stage.” Siggers-El, 412 F.3d at 701 (citation omitted).

      Plaintiff Anders points to a number of adverse actions. Defendant Lievens

began making these false and defamatory statements about the Plaintiff only after

Plaintiff advised Defendant Lievens that Plaintiff would not be releasing the trailer


                                      Page 11 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19           PageID.70     Page 12 of 25




for no charge and that Plaintiff would be proceeding to court to have the storage

fees paid for the proper towing of the trailer. See Docket No. 1 Complaint, ¶¶45-

48. Defendant Lievens began retaliating against the Plaintiff by publishing false

and defamatory statements that were detrimental to Plaintiff’s business and

employment. Defendant Lievens’ actions constitute an adverse action against the

Plaintiff because Defendant Lievens’ conduct was a form of harassment aimed at

publicizing false information that was damaging to Plaintiff’s reputation and

because of the position Defendant Lievens’ holds, Defendant Lievens’ statements

threatened Plaintiff’s business and employment. Fritz v Charter Twp., 592 F.3d

718, 724,728 (6th Cir. 2010) (Actions sufficient to constitute an adverse action also

include “harassment or publicizing facts damaging to a person’s reputation,” or a

“credible threat to the nature and existence of one’s ongoing employment.”)

      Because this case does not involve de minimis retaliatory action, this

question cannot be resolved as a matter of law. It is for the factfinder to decide

whether deprivation of such rights “poses a sufficient deterrent threat to be

actionable.” Bell, 308 F.3d at 603. Certainly, the Complaint alleges a set of facts,

which, if accepted by the trier of fact, will entitle Plaintiff to relief. To say the

least, at this stage in the litigation (i.e., in response to a Rule 12(b)(6) motion to

dismiss), this is sufficient to defeat Defendants’ motion to dismiss [4].




                                       Page 12 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19          PageID.71    Page 13 of 25




3. The Adverse Actions Were Motivated At Least In Part By Plaintiff Exercising
His First Amendment Rights.

      The Court must finally consider whether the alleged adverse actions were

‘taken at least in part because of the exercise of the protected conduct.” Siggers-El,

412 F.3d at 699 (citation omitted). The Sixth Circuit has recognized that a

“‘motivating factor’...is one without which the action being challenged simply

would not have been taken.” Greene v Barber, 310 F.3d 889, 897 (6th Cir. 2002).

“[P]roof of an official's retaliatory intent rarely will be supported by direct

evidence of such intent... Accordingly, claims involving proof of a [defendants]

intent seldom lend themselves to summary disposition.” Block, 156 F.3d at 682

(quotation marks omitted). “Consequently, circumstantial evidence may provide

sufficient evidence of retaliatory intent to survive summary judgment.” Holzemer,

621 F.3d at 526.

      In this case, a rational jury could readily infer that Defendant Lievens, as

chair of the Defendant Monroe County Board of Commissioners, Archer retaliated

against Plaintiff because Plaintiff verbally criticized Defendant Lievens’ actions of

interfering with the proper towing and storage of the trailer of Defendant Lievens’

employees. Moreover, there is definitely a temporal proximity that provides the

necessary circumstantial evidence. The Sixth Circuit has found that “the temporal

proximity between---filing... grievances and the [adverse action] provides some

circumstantial support for a causal connection.” Smith v Campbell, 250 F.3d 1032,
                                      Page 13 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19          PageID.72     Page 14 of 25




1038 (6th Cir. 2001). Plaintiff did not experience any of the Defendant Lievens’

retaliatory actions until after Plaintiff refused Defendant Lievens’ requests to

release the trailer and Plaintiff verbally criticizing Defendant Lievens’ actions.

      “Once a plaintiff raises an inference that the defendant's conduct was

motivated in part by the plaintiff's protected activity, the burden shifts to the

defendant to demonstrate that it would have taken the same action in the absence

of the protected activity.” Ctr. for Bio-Ethical Reform Inc. v Napolitano, 648 F.3d

365, 371-372 (6th Cir. 2011) (internal quotation marks and citation omitted).

Defendants have failed to meet their burden and “demonstrate that [they] would

have taken the same action in the absence of the protected activity.” Id. In fact,

Defendants completely ignore and do not address this requirement in their motion

to dismiss [4].

      Accordingly, there is ample evidence for a rational jury to infer that the

adverse actions were motivated at least in part by Plaintiff exercising his First

Amendment rights.

          D.      Defendant Lievens Do Not Enjoy Qualified Immunity

      Defendant Lievens erroneously asserts that his retaliatory actions are

protected by qualified immunity. “Qualified immunity may be asserted by

government officials sued in their individual capacity.” Guest v Leis, 255 F.3d

325, 337 (6th Cir. 2001). “In response to an assertion of qualified immunity, the


                                      Page 14 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19         PageID.73    Page 15 of 25




plaintiff bears the burden of demonstrating that the defendant is not entitled to

qualified immunity.” United Pet Supply, Inc. v City of Chattanooga, 768 F.3d 464,

478 (6th Cir. 2014) (internal quotation marks and citation omitted). “Under the

doctrine of qualified immunity, 'government officials performing discretionary

functions are shielded from liability for civil damages insofar as their conduct does

not violate clearly established statutory or constitutional rights of which a

reasonable person should have known.’” Heggen v Lee, 284 F.3d 675, 686 (6th

Cir. 2004) (quoting Harlow v Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 73

L.Ed.2d 396 (1982)).

      “Qualified immunity involves a two-step inquiry.” Saucier v Katz, 533 U.S.

194, 201-202, 121 S. Ct. 2151, 150 L.Ed.2d 272 (2001). First the Court must ask

whether, “taken in the light most favorable to the party asserting the injury, do the

facts alleged show the [officials] conduct violated a constitutional right?” Id. at

201. “If the party asserting the injury was deprived of his constitutional rights,

then the Court must go on to ask whether that right was clearly established.” Lane

v City of Lafollette, 490 F.3d 410, 418 (6th Cir. 2007). “For a right to be clearly

established, the contours of the right must be sufficiently clear that a reasonable

official would understand that what he [or she] is doing violates that right.”

Leonard v Robinson, 477 F.3d 347, 355 (6th Cir. 2007) (citation and internal

quotation marks omitted). “A right is clearly established if there is binding


                                      Page 15 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19            PageID.74    Page 16 of 25




precedent from the Supreme Court, the Sixth Circuit, the district court itself, or

other circuits that is directly on point.” Risbridger v Conelly, 275 F.3d 565, 569

(6th Cir. 2002) (citation omitted). However, “[t]his is not to say that an official

action is protected by qualified immunity unless the very action in question has

previously been held unlawful, but it is to say that in light of pre-existing law the

unlawfulness must be apparent.” Wilson v Layne, 526 U.S. 603, 615, 119 S. Ct.

1692, 143 L.Ed.2d 818 (1999) (quoting Anderson, 483 U.S. at 640). Although

Saucier mandated that the questions be addressed in order, that requirement has

since been relaxed by the Supreme Court. This Court is “permitted to exercise

sound discretion in deciding which of the two prongs of the qualified immunity

analysis should be addressed first in light of the circumstances in the particular

case at hand.” Pearson v Callahan, 555 U.S. 223, 236, 129 S. Ct. 808, 172

L.Ed.2d 565 (2009).

      To alleviate redundancy Plaintiff incorporates his arguments addressing his

First Amendment Retaliation Claim. With respect to the second question, “[a]n

assertion of qualified immunity may be overcome if the defendants violated a

clearly established constitutional right.” United Pet Supply, 768 F.3d at

484-485. Here Defendant violated the clearly established constitutional right

of Plaintiff, because “[t]he law is well settled in this Circuit that retaliation

under color of law for the exercise of First Amendment rights is unconstitutional.”


                                       Page 16 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19          PageID.75    Page 17 of 25




Zilich v Longo, 34 F.3d 359, 365 (6th Cir. 1994). “[R]etaliation by public officials

against the exercise of First Amendment rights is itself a violation of the First

Amendment.” Zilich, 34 F.3d at 364. Moreover, “government retaliation for filing

a petition violates the literal language of the Petition Clause.” Gable v Lewis, 201

F.3d 769, 772 (6th Cir. 2000). “Moreover, a reasonable city official would have

known that the Constitution prohibits retaliation for a citizen's exercise of his First

Amendment right to Free Speech, whether that speech takes written, oral, or

another form.” Holzemer, 621 F.3d at 527-528. As noted, “the right to criticize

public officials is clearly protected by the First Amendment.” Jenkins v Rock Hill

Local Sch. Dist., 513 F.3d 580, 588 (6th Cir. 2008). “[T]he First Amendment

prohibits government officials from subjecting an individual to retaliatory actions,

including criminal prosecutions, for speaking out[.]” Hartman v Moore, 547 U.S.

250, 256, 126 S.Ct. 1695, 164 L.Ed.2d 441 (2006) (citations omitted). And, “no

reasonable official could possibly believe that it is constitutionally permissible to

retaliate against a political opponent with physical threats, harassment and

vandalism. Because officials of reasonable competence could [not disagree on this

issue, immunity should [not] be recognized.” Zilich, 34 F.3d at 365 (internal

quotation marks and citation omitted).

      Thus, it is clear that Defendants violated Plaintiff's clearly established

constitutional right not to be retaliated against for exercising First Amendment


                                      Page 17 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19         PageID.76    Page 18 of 25




rights. Consequently, “[i]f the law was clearly established, the immunity defenses

ordinarily fail, since a reasonably competent public official should know the law

governing his conduct,” Harlow, 457 U.S. at 818-819, and “discovery should

proceed.” Donta v Hooper, 774 F.2d 716, 719 (6th Cir. 1985)(citation omitted).

Defendant Lievens lacks qualified immunity.

              E.     Defendants Do Not Enjoy Absolute Immunity

      Defendants also assert the frivolous argument that they are protected by

absolute immunity. As this Court is aware, “[i]n an official capacity action, the

plaintiff seeks damages not from the individual officer, but from the entity for

which the officer is an agent.” Pusey v City of Youngstown, 11 F.3d 652, 657 (6th

Cir. 1993). Accordingly, “an official capacity suit is, in all respects other than

name, to be treated as a suit against the entity.” Kentucky v Graham, 473 U.S. 159,

166, 105 S.Ct. 3099, 87 L.Ed.2d 114 (1985).

      However, unlike in “individual capacity” suits, a governmental entity or an

officer sued in their “official capacity” cannot claim any personal immunities. A

government entity cannot claim any personal immunities, such as quasi-judicial or

qualified immunity. Alkire v Irving, 330 F.3d 802 at 810-11 (6th Cir. 2003) (citing

Graham, 473 U.S. at 167, 105 S.Ct. 3099). “The only immunities that can be

claimed in an official-capacity action are forms of sovereign immunity that the




                                      Page 18 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19        PageID.77    Page 19 of 25




entity, qua entity, may possess, such as the Eleventh Amendment.” Id. at 811

(quoting Graham, 473 U.S. at 167, 105 S.Ct. 3099).

      Defendants have not asserted sovereign immunity under the Eleventh

Amendment, and thus, their immunity defense must be denied.

F.     Defendants’ Motion to Dismiss Plaintiff’s Equal Protection Claim Must
                              Also Be Denied.

      Plaintiff alleges a “class of one” equal protection claim in Count II of

Plaintiff’s complaint [1]. However, Defendants’ motion to dismiss [4] fails to

adequately address the merits of Plaintiff’s equal protection claim and equally fails

to provide any case law or meritorious arguments as to why this count should be

dismissed.

      As noted in ¶¶ 52-74 of Plaintiff’s complaint [1], on September 13, 2018,

Plaintiff sent a written request via email under Michigan’s Freedom of Information

(FOIA) to the Defendants respectfully requesting a copy of “the anonymous letter

sent to Monroe County Prosecutor William Nichols ‘questioning the business

practices of Mr. Anders and Area Towing’”. After not receiving a timely response

within the statutory deadline set forth under the FOIA, on September 19, 2018,

Plaintiff resent his FOIA request to the Defendants and the Monroe County

Prosecutor’s office.

      Again, after not receiving a timely response to his FOIA request, Plaintiff

reached out to the Monroe County Prosecutor’s office to get an update and status

                                     Page 19 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19         PageID.78    Page 20 of 25




on Plaintiff’s September 13th and 19th, 2018 FOIA requests. In an email dated

September 28, 2018, Michael Roehrig, Chief Assistant Prosecuting Attorney for

Monroe County, advised Plaintiff that the Monroe County Prosecutor’s office did

not retain a copy of the “anonymous letter” and that the Defendants’ FOIA

coordinator would tender an “official” response. On that same day, in a letter

dated September 28, 2018, Michael Bosanac, on behalf of the Defendant Lievens,

issued an “official” response denying Plaintiff’s September 13th and 19th, 2018

FOIA requests.

      Michael Bosanac’s September 28, 2018 denial letter further advised Plaintiff

that “In the event that you are not satisfied with this response, we want to advise

you of your rights. You have the right to submit a written appeal that specifically

states the word “appeal” and identifies the reason or reasons for reversal of this

denial, to the Chairman of the Monroe County Board of Commissioners, J. Henry

Lievens.” Pursuant to MCL §15.236(1) of the FOIA, because the County of

Monroe does not have an executive form of government, the Defendant Lievens is

statutorily designated as the FOIA Coordinator for Monroe County.

      However, pursuant to MCL §15.236(3) of the FOIA, Defendant Lievens

designated Michaael G. Bosanac, the Administrator/Chief Financial Officer for

Monroe County, to act in his place as the FOIA Coordinator. Pursuant to MCL

§15.240(1)(a) of the FOIA, on October 15, 2018, Plaintiff’s counsel sent a formal


                                     Page 20 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19         PageID.79    Page 21 of 25




written appeal to the Defendant Lievens appealing the denial of Plaintiff’s

September 13th and 19th, 2018 FOIA requests. In less than 24 hours, on October

16, 2018, Defendant Lievens, without taking the matter before the Defendant

Board of Commissioners, issued to Plaintiff’s counsel a written denial of Plaintiff’s

appeal under the FOIA.

      Defendant Lievens personal animus and ill-will towards the Plaintiff

prevented Defendant Lievens from looking at Plaintiff’s appeal objectively.

Moreover, due to the personal animus an ill-will Defendant Lievens has towards

the Plaintiff prevented Defendant Lievens from properly presenting Plaintiff’s

appeal before the Defendant Board of Commissioners. Defendant Lievens’

personal animus and ill-will towards the Plaintiff comes from the disagreement

Plaintiff and Defendant Lievens had relative to Plaintiff properly towing the trailer

of Defendant Lievens’ employee and Plaintiff refusing to release the trailer to

Defendant Lievens’ employee free of charge. Such actions by Defendants have

denied Plaintiff equal protection under the law under the “class-of-one” theory.

      “The Equal Protection Clause prohibits discrimination by government which

either burdens a fundamental right, targets a suspect class, or intentionally treats

one differently than others similarly situated without any rational basis for the

difference.” Tihealth v Bd of Com’rs, Hamilton Co., OH, 430 F.3d 783, 788 (6th

Cir. 2005). “A ‘class of one’ plaintiff may demonstrate that government lacks a


                                      Page 21 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19         PageID.80    Page 22 of 25




rational basis either by negativing every conceivable basis which might support the

government action, or by showing that the challenged action was motivated by

animus or ill-will.” Trihealth, 430 F.3d at 788. “The purpose of the equal

protection clause of the Fourteenth Amend is to secure every person within the

State’s jurisdiction against intentional and arbitrary discrimination, whether

occasioned by express terms of a statute or by its improper execution through duly

constituted agents.” Sioux City Bridge Co. v Dakota County, 260 U.S. 441, 445

(1923) (internal citations and quotation marks omitted).

      In the case at bar, Plaintiff’s equal protection claim is based on the ‘class-of-

one’ theory. Defendants Lievens and the Board of Commissioners have treated

Plaintiff’s FOIA appeal differently than the others. As Plaintiff has properly pled

and alleged, the Defendant Board of Commissioners is the “head of the public

body”, which is the County of Monroe. Thus, pursuant to MCL 15.240(3),

Defendant Lievens was required to present Plaintiff’s appeal to the Defendant

Board of Commissioners and not unilaterally decide Plaintiff’s appeal without

conferring with the other members of the Defendant Board of Commissioners.

      Defendants have treated Plaintiff’s FOIA appeal differently than all the other

similarly situated FOIA appeals, and the Defendants did so because of the personal

animus and ill-will Defendant Lievens has against the Plaintiff. As Plaintiff has

alleged, it is apparent that Defendant Lievens has personal animus and ill-will


                                     Page 22 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19         PageID.81     Page 23 of 25




towards the Plaintiff because Plaintiff refused to release the trailer to Defendant

Lievens’ employee free of charge as Defendant Lievens had so requested. See

Loesel v City of Frankenmuth, 692 F.3d 452, 466 (6th Cir. 2012) (quoting

Webster’s Third New International Dictionary Unabridged (2002) (“Animus is

defined as ‘ill will, antagonism, or hostility usually controlled but deep-seated and

sometimes virulent.’ Similarly, ill will is defined as an ‘unfriendly feeling:

animosity, hostility.’”).

      At this stage of the litigation, Plaintiff’s has properly pled and alleged a

plausible equal protection “class of one” claim against the Defendants. Discovery

will clearly prove that the Defendant Lievens has a personal animus and dislike for

the Plaintiff, which has caused Plaintiff’s FOIA requests to be treated differently in

violation of the Constitution and FOIA statute.

    E.     Plaintiff Has Properly Pled and Alleged FOIA Violations By the
                                  Defendants.

      Lastly, Defendants’ motion to dismiss [4] fails to adequately address how

Plaintiff’s state law claims should be dismissed under Rule 12(b)(6). Plaintiff’s

complaint [1], properly pled and alleged in three separate counts (Counts III-V)

how Defendants violated the FOIA with respect to Plaintiff’s FOIA request.

Because Defendants’ motion to dismiss [4] does not specially address how

Plaintiff’s state law claims warrant dismissal, there is simply nothing for Plaintiff



                                      Page 23 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19         PageID.82    Page 24 of 25




to address other than providing the legal basis for which this Court should exercise

supplemental jurisdiction over Plaintiff’s state law claims.

      Accordingly, because Plaintiff has filed a well-pleaded complaint [1], in

order to alleviate redundancy, Plaintiff incorporates by reference all of the

allegations and facts as pled and alleged in each of the numbered paragraphs for

Counts III-V of Plaintiff’s complaint [1]. Accepting “as true all the allegations

contained in the complaint and constru[ing] the complaint liberally in favor of the

plaintiff,” Kottmyer, 436 F.3d at 688, Plaintiff has undoubtedly “has pleaded a

cognizable claim” under Michigan’s FOIA statute. Marks, 342 F.3d at 452.

      Therefore, because Plaintiff’s federal claims should survive Defendants’

motion to dismiss [4], this Court should exercise its discretion and in the interest of

judicial economy, exercise supplemental jurisdiction over Plaintiff’s state-law

claims. For as this Court is aware, supplemental jurisdiction “‘is a doctrine of

discretion, not of plaintiff's right.’” Baer v. R & F Coal Co., 782 F.2d 600, 603 (6th

Cir.1986) (quoting United Mine Workers v. Gibbs, 383 U.S. 715, 726, 86 S.Ct.

1130, 16 L.Ed.2d 218 (1966)). Here, in the case at bar, if this Honorable Court

denies Defendants’ motion to dismiss [4], it would not be an abuse of discretion

for the Court to exercise jurisdiction over Plaintiff’s state-law claims pled in

Counts III-VI.




                                      Page 24 of 25
Case 2:18-cv-13942-GAD-APP ECF No. 8 filed 02/17/19           PageID.83    Page 25 of 25




                                   CONCLUSION

     WHEREFORE, for the foregoing reasons, Plaintiff prays that this

Honorable Court DENY Defendants’ Motion to Dismiss [4].

Dated: February 17, 2019                        Respectfully submitted,

                                       /s/ ANDREW A. PATERSON
                                       ANDREW A. PATERSON (P18690)
                                       Attorney for Plaintiff
                                       2893 E. Eisenhower
                                       Ann Arbor, MI 48108
                                       (248) 568-9712
                          CERTIFICATE OF SERVICE
      I, ANDREW A. PATERSON, certify that forgoing document(s) was filed

and served via the Court's electronic case filing and noticing system (ECF) this

17th day of February, 2019, which will automatically send notification of such

filing to all attorneys and parties of record registered electronically.


Dated: February 17, 2019                        Respectfully submitted,

                                                /s/ ANDREW A. PATERSON
                                                ANDREW A. PATERSON (P18690)
                                                Attorney for Plaintiff
                                                2893 E. Eisenhower Pkwy
                                                Ann Arbor, MI 48108
                                                (248) 568-9712
                                                aap43@outlook.com




                                      Page 25 of 25
